Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPUB 2018/0165497 hereinafter referenced as Lee in view of Mukherjee et al., US Patent 9541965 hereinafter referenced as Mukherjee and Lee et al., US PGPUB 2015/0101853 hereinafter referenced as Lee2.



As to claim 1, Lee discloses a functional module, applied in a front light module of a display device, comprising:
a composite cover structure having a first plate and a second plate (first cover plate CP1 and second cover plate CP2, fig. 5);
a reflective display panel, wherein the second plate is located between the first plate and the reflective display panel (liquid crystal display panel LCP, fig. 5); and
at least one medium layer located between the first plate of the composite cover structure and the reflective display panel (e.g. first low refractive layer LR1, fig. 5). 
Lee does not specifically disclose the liquid crystal display panel to be a reflective display panel.
However, Mukherjee discloses a reflective display arranged with cover plates (display component 112, fig. 1; wherein the display component 112 may include a reflective display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Mukherjee’s reflective display in order to improves the overall efficacy and accuracy of the resulting touch sensor.
The combination of Lee and Mukherjee does not specifically disclose the refractive index of the medium layer is greater than or equal to 1 and is smaller than 1.474.
However, using optical layer with various refractive index is well known in the art. For example, Lee2 discloses using a medium layer with wide range of refractive index ([0049] the medium layer 22 has a refractive index smaller than that of the printed layer 21, and in particular, the medium layer has a refractive index ranging from 1 to 2.7).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee and Mukherjee to further include Lee2’s Medium layer in order to improve the optical quality of the device with intention of displaying a clear image.

As to claim 7, Lee discloses a display device, comprising: a front light module having a light guide plate and a light source (directional optical substrate SLS, fig. 5); and
a functional module, comprising: a composite cover structure having a first plate and a second plate (first cover plate CP1 and second cover plate CP2, fig. 5); 
a reflective display panel, wherein the front light module is located between the first plate and the reflective display panel (liquid crystal display panel LCP, fig. 5); and 
at least one medium layer located between the first plate of the composite cover structure and the light guide plate (e.g. first low refractive layer LR1, fig. 5). 
Lee does not specifically disclose the liquid crystal display panel to be a reflective display panel.
However, Mukherjee discloses a reflective display arranged with cover plates (display component 112, fig. 1; wherein the display component 112 may include a reflective display).

The combination of Lee and Mukherjee does not specifically disclose the refractive index of the medium layer is greater than or equal to 1 and is smaller than 1.474.
However, using optical layer with various refractive index is well known in the art. For example, Lee2 discloses using a medium layer with wide range of refractive index ([0049] the medium layer 22 has a refractive index smaller than that of the printed layer 21, and in particular, the medium layer has a refractive index ranging from 1 to 2.7).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee and Mukherjee to further include Lee2’s Medium layer in order to improve the optical quality of the device with intention of displaying a clear image.

As to claim 2, the combination of Mukherjee, Lee2 and Lee discloses the functional module of claim 1. The combination further discloses the medium layer is located between the first plate and the second plate (Lee, e.g. first low refractive layer LR1, fig. 5).

As to claim 3, the combination of Mukherjee, Lee2 and Lee discloses the functional module of claim 1. The combination further discloses a touch module located between the composite cover structure and the reflective display panel, wherein the medium layer is located between the composite cover structure and the touch module or is (Lee, e.g. first low refractive layer LR1, fig. 5).

As to claim 4, the combination of Mukherjee, Lee2 and Lee discloses the functional module of claim 1. The combination further discloses a number of the at least one medium layer is two, the display device further comprises a touch module located between the composite cover structure and the reflective display panel, one of the two medium layer is located between the first plate and the second plate, and another one of the medium layer is located between the touch module and the reflective display panel (Lee, e.g. first low refractive layer LR1 and second low refractive layer LR2, fig. 5).

As to claim 5, the combination of Mukherjee, Lee2 and Lee discloses the functional module of claim 1. The combination further discloses a number of the at least one medium layer is two, the display device further comprises a touch module located between the composite cover structure and the reflective display panel, one of the two medium layer is located between the second plate and the touch module, and another one of the medium layer is located between the touch module and the reflective display panel (Lee, e.g. first low refractive layer LR1 and second low refractive layer LR2, fig. 5).

As to claim 6, the combination of Mukherjee, Lee2 and Lee discloses the functional module of claim 5. The combination further discloses a touch module located between (Lee, e.g. adding OCA with first low refractive layer LR1 and second low refractive layer LR2, fig. 6).

As to claim 8, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses the medium layer is located between the first plate and the second plate (Lee, e.g. first low refractive layer LR1, fig. 5).

As to claim 9, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses a touch module located between the composite cover structure and the reflective display panel, wherein the medium layer is located between the composite cover structure and the touch module or is located between the touch module and the light guide plate (Lee, e.g. first low refractive layer LR1, fig. 5).

As to claim 10, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses a number of the at least one medium layer is two, the display device further comprises a touch module located between the composite cover structure and the light guide plate, one of the two medium layer is located between the first plate and the second plate, and another one of the medium layer is located between the second plate and the touch module or between the (Lee, e.g. first low refractive layer LR1 and second low refractive layer LR2, fig. 5).

As to claim 11, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses a number of the at least one medium layer is two, the display device further comprises a touch module located between the composite cover structure and the light guide plate, one of the two medium layer is located between the second plate and the touch module, and another one of the medium layer is located between the touch module and the light guide plate (Lee, e.g. first low refractive layer LR1 and second low refractive layer LR2, fig. 5).

As to claim 12, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses a touch module located between the composite cover structure and the light guide plate, wherein a number of the medium layer is three, and the three medium layers are respectively located between the first plate and the second plate, between the touch module and the second plate, and between the touch module and the light guide plate (Lee, e.g. adding OCA with first low refractive layer LR1 and second low refractive layer LR2, fig. 6).

As to claim 13, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 7. The combination further discloses the medium layer is an air layer (Lee, [0019] In one aspect, the reflection angle is larger than a first total reflection critical angle between the first cover plate and an air layer, and smaller than a second total reflection critical angle between the light radiating film and the second low refractive layer).

As to claim 14, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 13. The combination further discloses the air layer is located between the first plate and the second plate of the composite cover structure (Lee, [0019] In one aspect, the reflection angle is larger than a first total reflection critical angle between the first cover plate and an air layer, and smaller than a second total reflection critical angle between the light radiating film and the second low refractive layer).

As to claim 15, the combination of Mukherjee, Lee2 and Lee discloses the display device of claim 13. The combination further discloses a touch module located between the composite cover structure and the light guide plate, wherein the air layer is located between the touch module and the light guide plate (Lee2, [0049] For example, the medium layer 22, according to at least one embodiment, is formed of an optical clear adhesive (OCA) through spin coating, or an air layer (not shown) formed by forming a gap between the printed layer 21 and the reflective layer 23 is implemented as the medium layer 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.